Citation Nr: 1420711	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-48 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residual, right knee arthroscopy, currently rated at 10 percent.

2.  Entitlement to an initial rating for instability, right knee, in excess of 10 percent.

3.  Entitlement to an increased rating for residual, left knee arthroscopy, currently rated at 10 percent.

4.  Entitlement to an initial rating for instability, left knee, in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim must be remanded for further procedural development.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Deluca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

It has been nearly four years since the Veteran underwent a compensation and pension examination addressing the severity of his knee disabilities.  The Board is of the opinion that a new VA examination is in order.  The "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

As the Veteran contends, the June 2010 VA examination did not adequately discuss the DeLuca factors.  When evaluating a musculoskeletal disability based upon range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  This includes an analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when symptoms "flare up." See DeLuca, supra.  As a result, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his knees and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bilateral knee disabilities. The claims folder, access to Virtual VA, and a copy of this REMAND must be made available for the examiner to review.  In accordance with the latest worksheet for rating joint disorders, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of the Veteran's bilateral knee disabilities.  The examiner should:

a)  Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation for both knees.  The examiner is specifically requested to examine the Veteran's active and passive range of bilateral knee motion and to address the impact of pain with notation at what degree motion becomes painful. 

b)  Examine the stability of the each knee and indicate whether any instability is slight, moderate, or severe in degree. The examiner should reconcile any findings of bilateral knee instability or lack thereof with the record.  

c)  Provide a reasoned explanation as to the effect of the Veteran's current bilateral knee disabilities on his occupational functioning.

A complete rationale for any opinion expressed must be provided. If any opinion cannot be given without resort to mere speculation, the examiner must explain why.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



